DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on December 14, 2021.  These drawings are accepted.

Response to Amendment
Withdrawn Objections/Rejections
The objection to claim 14 is withdrawn due to Applicant’s amendment filed on December 14, 2021.
The 35 U.S.C. 112(b) rejection of claims 11, 15-16 is withdrawn due to Applicant’s amendment filed on December 14, 2021.
The 35 U.S.C. 103 rejections of claims 1-18 over Ichihashi as the primary reference are withdrawn due to Applicant’s amendment filed on December 14, 2021.

New Rejections
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
It is unclear in the last line of claim 1, whether the new limitation of “wherein Rth (450) is less than Rth (550)” means that Rth (450) is lower on the negative Rth axis than Rth (550), or that the absolute value of Rth (450) is less than the absolute value of Rth (550).  For the purposes of examination, the first interpretation is used.  Clarification and/or amendment with relevant citation(s) from the specification is required.  Claims 2-20 depend on claim 1.
Likewise, it is unclear whether the new limitation of “wherein Rth (550) is less than Rth (650)” of new claim 19, means that Rth (550) is lower on the negative Rth axis than Rth (650), or that the absolute value of Rth (550) is less than the absolute value of Rth (650).  For the purposes of examination, the first interpretation is used.  Clarification and/or amendment with relevant citation(s) from the specification is required.  

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 2007/0076155).
Regarding claim 1, Nakayama teaches a retardation film (optical compensation film [0009]) for IPS mode ([0077]), wherein the retardation film has:
(a) an in-plane retardation of about 0 nm at a wavelength of 550 nm (Re(550), (1) [0078]) which is within the claimed range of about 0 nm to 10 nm; 
(b) an out-of-plane retardation of about -25 nm at a wavelength of 550 nm (Rth(550), (2) [0078]) which is within the claimed range of about -60 nm to 10 nm, such that:


-50 nm (III = Rth(450) – Rth (550) [0078] = -25 (6-A’) [0082] such that Rth(450) = III + Rth(550) = -25 + -25 = - 50) which is within the claimed range of about -80 nm to 0 nm, and is less than Rth(550), being lower on the negative retardation axis, and 
(d) an out-of-plane retardation at a wavelength of 650 nm (Rth (650)) is about     0 nm (IV = Rth(650) – Rth (550) [0078] = 25 (7-A’) [0082]) such that                     Rth(650) = IV + Rth(550) = 25 + -25 = 0) which is within the claimed range about -60 nm to 10 nm, to provide the desired class A ([0082]) optical compensation performance ([0081]), for the purpose of providing the desired reduction of color shift in the RGB display spectrum [0079]).
Regarding claim 2, Nakayama teaches that the retardation film satisfies Relation 2 of Applicant (|Rth(450)|/|Rth(550)| = |-50|/|-25| = 2), for the purpose of providing the desired reduction of color shift in the RGB display spectrum as described above.
Regarding claim 3, Nakayama teaches that the retardation film satisfies Relation 3 of Applicant (|Rth(650)|/|Rth(550)| = |0|/|-25| = 0), for the purpose of providing the desired reduction of color shift in the RGB display spectrum as described above.
Regarding claim 4, Nakayama teaches that |Rth(450)|/|Rth(550)| = |-50|/|-25| = 2 which is within the claimed range of from about 0 to 8, and that |Rth(650)|/|Rth(550)| = |0|/|-25| = 0 which is within the claimed range of from about 0 to 5, for the purpose of providing the desired reduction of color shift in the RGB display spectrum as described above.


Regarding claim 6, Nakayama teaches that the retardation film has:
(b) an out-of-plane retardation of about -25 nm at a wavelength of 550 nm (Rth(550), (2) [0078]) which is within the claimed range of about -50 nm to 0 nm, such that:
(c) an out-of-plane retardation at a wavelength of 450 nm (Rth(450)) is 
-50 nm (III = Rth(450) – Rth (550) [0078] = -25 (6-A’) [0082] such that Rth(450) = III + Rth(550) = -25 + -25 = - 50) which is within the claimed range of about -70 nm to -5 nm, and is less than Rth(550), being lower on the negative retardation axis, and 
(d) an out-of-plane retardation at a wavelength of 650 nm (Rth (650)) is about     0 nm (IV = Rth(650) – Rth (550) [0078] = 25 (7-A’) [0082]) such that                     Rth(650) = IV + Rth(550) = 25 + -25 = 0) which is within the claimed range about -45 nm to 5 nm, to provide the desired class A ([0082]) optical compensation performance ([0081]), for the purpose of providing the desired reduction of color shift in the RGB display spectrum [0079]).
Regarding claim 7, Nakayama teaches that the retardation film is a cellulose ester resin film, for the purpose of providing the desired transparent protection (cellulose acylate [0089]).

Regarding claim 9, Nakayama teaches that the retardation film has:
(b) an out-of-plane retardation of about -25 nm at a wavelength of 550 nm (Rth(550), (2) [0078]) which is within the claimed range of about -60 nm to -10 nm, such that:
(c) an out-of-plane retardation at a wavelength of 450 nm (Rth(450)) is 
-50 nm (III = Rth(450) – Rth (550) [0078] = -25 (6-A’) [0082] such that Rth(450) = III + Rth(550) = -25 + -25 = - 50) which is within the claimed range of about -70 nm to -5 nm, and is less than Rth(550), being lower on the negative retardation axis, and 
(d) an out-of-plane retardation at a wavelength of 650 nm (Rth (650)) is about     0 nm (IV = Rth(650) – Rth (550) [0078] = 25 (7-A’) [0082]) such that                     Rth(650) = IV + Rth(550) = 25 + -25 = 0) which is within the claimed range about -60 nm to 5 nm, to provide the desired class A ([0082]) optical compensation performance ([0081]), for the purpose of providing the desired reduction of color shift in the RGB display spectrum [0079]).
Regarding claim 10, Nakayama teaches that the retardation film is formed at least one of a polycarbonate resin, an acrylic resin ([0087]), and a cyclic polymer resin (norbornene resin [0088] and a polymer mixture thereof [0087]), for the purpose of providing the desired physical and optical properties ([0087]).

Regarding claim 12, Nakayama teaches that the retardation film is a polymer resin film ([0087]).
Regarding claim 13, Ichihashi teaches that the retardation film has a thickness of 20 to 200 µm ([0026]) which is within the claimed range of about 5 to 200 µm. 
Regarding claim 14, Nakayama teaches a polarizing plate ([0210]) comprising a polarizer and a retardation film (such optical film … as a protective film [0210]) formed on one surface of the polarizer (on both sides [0210]), wherein the retardation film is the retardation film for IPS mode as described above.
Regarding claim 15, Nakayama teaches that an absorption axis of the polarizer is parallel to a phase retarding axis of the retardation film ([0253]) which is orthogonal to the slow axis of the retardation film, and hence an angle between the absorption axis of the polarizer and the slow axis of the retardation film is within the claimed range of about 90°.
Regarding claim 16, Nakayama teaches that the incident light passes the polarizing plate 1 ([0067]) to be intercepted by the polarizing plate 2 ([0067]) such that in Fig. 5, since the retardation film (optical film 5 [0072]) is between the liquid crystal cell 3 
Regarding claim 17, Nakayama teaches a polarizer protective film formed on a light exit surface of the polarizer (protective films for protecting both sides thereof [0212]).
Regarding claim 18, Nakayama teaches an IPS mode liquid crystal display comprising the polarizing plate ([0217]).
Regarding claims 19-20, Nakayama teaches that the retardation film has:
(b) an out-of-plane retardation of about -25 nm at a wavelength of 550 nm (Rth(550), (2) [0078]) such that:
(d) an out-of-plane retardation at a wavelength of 650 nm (Rth (650)) is about     0 nm (IV = Rth(650) – Rth (550) [0078] = 25 (7-A’) [0082]) such that                     Rth(650) = IV + Rth(550) = 25 + -25 = 0), and Rth(550) is less than Rth(650) on the negative retardation axis, to provide the desired class A ([0082]) optical compensation performance ([0081]), for the purpose of providing the desired reduction of color shift in the RGB display spectrum [0079]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon are considered pertinent to Applicant's disclosure.  US 2015/0042942 (abstract) and US 2015/0131031 (abstract) both teach retardation films with different wavelength dispersions.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782